            Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 1 of 17




 1    Daniel C. Girard (State Bar No. 114826)      Steven L. Woodrow (pro hac vice)
      Angelica M. Ornelas (State Bar No. 285929)   Patrick H. Peluso (pro hac vice)
 2    Simon S. Grille (State Bar No. 294914)       Taylor Smith (pro hac vice)
      GIRARD SHARP LLLP                            WOODROW & PELUSO, LLC
 3    601 California Street, Suite 1400            3900 East Mexico Ave., Suite 300
      San Francisco, California 94108              Denver, Colorado 80210
 4    Telephone: (415) 981-4800                    Telephone: (720) 213-0675
 5    Facsimile: (415) 981-4800                    Facsimile: (303) 927-0809
      dgirard@girardsharp.com                      swoodrow@woodrowpeluso.com
 6    aornelas@ girardsharp.com                    ppeluso@woodrowpeluso.com
      sgrille@girardsharp.com                      tsmith@woodrowpeluso.com
 7
      Avi R. Kaufman (pro hac vice)
 8
      KAUFMAN P.A.
 9    400 NW 26th Street
      Miami, Florida 33127
10    Telephone: (305) 469-5881
      kaufman@kaufmanpa.com
11
      Interim Lead Plaintiffs’ Counsel
12

13   [Additional counsel on signature page]

14                          IN THE UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16

17    IN RE UBER TEXT MESSAGING                       Case No. 4:18-cv-02931-HSG

18
                                                      FIRST AMENDED CONSOLIDATED
19                                                    CLASS ACTION COMPLAINT
20
                                                      JURY TRIAL DEMANDED
21

22

23

24

25

26

27

28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                               CASE NO. 4:18-cv-02931-HSG
             Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 2 of 17




 1           Plaintiffs Wanda Rogers and Christopher Ziers (“Plaintiffs”) bring this class action under the
 2   Telephone Consumer Protection Act against Uber Technologies, Inc. (“Uber” or “Defendant”), to
 3   stop its practice of sending unauthorized and unwanted text messages, and to obtain redress for all
 4   persons similarly injured by its conduct.
 5                                      SUMMARY OF THE ACTION
 6      1.        This case challenges Defendant Uber’s practice of sending unsolicited text messages to
 7   members of the general public who have never had any relationship with Uber.
 8      2.        Uber uses an automatic telephone dialing system (“ATDS”) to send these text messages
 9   and to continue sending them after Plaintiffs and Class members asked Uber to “stop.” Uber’s
10   unsolicited text messages violate the Telephone Consumer Protection Act, 47 U.S.C. § 227
11   (“TCPA”), and injured Plaintiffs and Class members by causing aggravation, loss of time, and
12   invasions of privacy. The text messages also interfered with Plaintiffs’ enjoyment of their phones by
13   occupying their phones’ memory and storage and degrading their phones’ battery life.
14      3.        Plaintiffs seek an injunction requiring Uber to cease sending unsolicited text messages to
15   the general public, i.e., consumers throughout the country that are not Uber customers, as well as an
16   award of actual and/or statutory damages and costs.
17                                                  PARTIES
18      4.        Plaintiff Wanda Rogers is a California resident who has never had any relationship with
19   Uber.
20      5.        Plaintiff Christopher Ziers is a New Jersey resident who has never had any relationship

21   with Uber.

22      6.        Defendant Uber Technologies, Inc. is a Delaware corporation headquartered in San

23   Francisco, California.

24                                        JURISDICTION & VENUE

25      7.        This Court has original jurisdiction under 28 U.S.C. § 1331 based on Plaintiffs’ claims

26   under the TCPA, 47 U.S.C. § 227, et seq. This Court also has jurisdiction under the Class Action

27
                                              -2-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 3 of 17




 1 Fairness Act (“CAFA”), 28 U.S.C. § 1332, because the alleged Class consists of over 100 persons,

 2 there is minimal diversity, and the claims of the class members when aggregated together exceed $5

 3 million. None of the exceptions to CAFA apply.

 4      8.      The Court has personal jurisdiction over Defendant and venue is proper in this District
 5 because Uber’s unauthorized texts giving rise to Plaintiffs’ claims arose and emanated from this

 6 District and because Uber maintains its primary place of business in this District.

 7      9.      The text messaging practices alleged herein were conceived, reviewed, approved, and
 8 otherwise controlled from Defendant’s headquarters in San Francisco, California. Uber made critical

 9 decisions concerning its text messaging practices in California, and such decisions emanated from

10 California. The text messages, moreover, contain links to Defendant’s website and refer to

11 Defendant’s app, which are both developed in California.

12                              PLAINTIFF-SPECIFIC ALLEGATIONS

13                                             Plaintiff Rogers

14      10.     Plaintiff Rogers has never used the Uber app and has never driven for Uber.

15      11.     Despite having no relationship with Uber, on June 7, 2018 at 8:11 a.m., Uber sent Ms.

16 Rogers a text message from telephone number (520) 729-4342 to her cellular telephone number

17 without her consent stating, “Uber code: 5155.”

18      12.     On June 12, 2018 at 2:13 a.m. Ms. Rogers received a second text message from Uber,

19 again from telephone number (520) 729-4342 to her cellular telephone number stating, “3469 is your

20 Uber code.” Ms. Rogers replied back at 3:30 AM on June 12, 2018 with “Stop,” triggering an

21 automated response: “SMS from Uber is now disabled. To re-enable, reply START.” Ms. Rogers

22 never replied “START.”

23      13.     Despite the stop request, Ms. Rogers received another unsolicited text message from

24 Uber on July 9, 2018 at 6:39 a.m. from (520) 729-4342 stating, “7145 is your Uber code.” Ms.

25 Rogers then received another text message from Uber on July 9, 2018 from (520) 729-4342 stating,

26 “Your Uber code: 9534.”

27
                                            -3-
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 4 of 17




 1      14.      Plaintiff Rogers received additional unsolicited text messages to her cellular phone from
 2 Uber using phone number (520) 729-4342:

 3           July 10, 2018 at 8:05 a.m. – “Your Uber code is 4918”
 4           July 11, 2018 at 7:05 a.m. – “Uber code: 6036”
 5      15.      Promptly after receiving the July 11, 2018 text message, Ms. Rogers again replied
 6 “Stop”, which again triggered the automated response, “SMS from Uber is now disabled. To re-

 7 enable, reply START.”

 8      16.      Despite the second stop request, Ms. Rogers received 3 more unwanted text messages
 9 from Uber using phone number (520) 729-4342:

10           July 14, 2018 at 10:39 am – “Uber code: 8642”

11           July 14, 2018 at 12:40 pm – “Your Uber code: 7778”

12           July 15, 2018 at 5:41 am – “Your Uber code is 2696”

13      17.      Ms. Rogers sent a reply back to (520) 729-4342 immediately after receiving the July 15

14 text message stating, “Stop”, which once again triggered an automated response, “SMS from Uber is

15 now disabled. To re-enable, reply START.”

16      18.      Again, as with the previous stop requests, Ms. Rogers received 2 more unsolicited text

17 messages from Uber using phone number (520) 729-4342 on July 16, 2018, both times at 11:34 a.m.

18 and both indicating that her Uber code is 9902. Ms. Rogers replied back “Stop” on July 16, 2018 at

19 9:33 p.m., triggering an automated response, “SMS from Uber is now disabled. To re-enable, reply

20 START.” Within seconds of receiving confirmation that the text messages were disabled, Ms.

21 Rogers received yet another unsolicited text message from Uber using telephone number (520) 729-

22 4342 stating, “3706 is your Uber code.”

23      19.      Despite her numerous attempts to stop the text messages, Ms. Rogers received the

24 following additional, unsolicited text messages from Uber using phone number (520) 729-4342:

25           July 18, 2018 at 2:33 a.m. – “9134 is your Uber code.”

26           July 18, 2018 at 6:42 a.m. – “Your Uber code: 8705”

27
                                              -4-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 5 of 17




 1           July 18, 2018 at 9:15 a.m. – “Uber code: 4157”
 2           July 18, 2018 at 1:59 p.m. – “Uber code: 4788”
 3           July 21, 2018 at 11:06 p.m. – “8762 is your Uber code.”
 4           July 22, 2018 at 2:51 a.m. – “0502 is your Uber code.”
 5      20.      On July 22, 2018 at 5:02 a.m., Ms. Rogers replied back “Stop”, triggering an automated
 6 response, “SMS from Uber is now disabled. To re-enable, reply START.”

 7      21.      On July 22, 2018 at 9:43 p.m., Ms. Rogers received another unsolicited text from Uber
 8 using phone number (520) 729-4342 stating, “Your Uber code is 1376” to which she immediately

 9 replied “Stop”, triggering an automated response, “SMS from Uber is now disabled. To re-enable,

10 reply START.”

11      22.      On July 23, 2018 at 1:25 a.m., Ms. Rogers received another unsolicited text from Uber

12 using phone number (520) 729-4342 stating, “3385 is your Uber code.” Then, at 8:35 a.m. on the

13 same day, she received a text message from Uber stating, “1177 is your Uber code.”

14      23.      At 10:43 a.m. on July 23, 2018 Rogers replied back “Stop”, triggering an automated

15 response, “SMS from Uber is now disabled. To re-enable, reply START.” However, at 12:39 a.m.,

16 on July 24, 2018 Ms. Rogers received another text message from Defendant using phone number

17 (520) 729-4342 stating, “4781 is your Uber code.” Ms. Rogers replied back at 7:06 a.m. on July 24,

18 2018 with “Stop”, triggering an automated response, “SMS from Uber is now disabled. To re-enable,

19 reply START.”

20      24.      Uber’s unsolicited text messages were a nuisance that aggravated Ms. Rogers, wasted her

21 time, and invaded her privacy. The text messages interfered with Ms. Rogers’s use and enjoyment of

22 her cell phone by occupying her phone’s memory and storage and by consuming its battery life. The

23 messages contributed to wear and tear of her phone’s hardware and software components and

24 resulted in loss of value by appropriating cellular minutes and data. The aggravation was made

25 worse by the fact that Ms. Rogers was unable to get the text messages to stop despite multiple stop

26 requests that Uber’s automated system acknowledged but failed to honor or process.

27
                                              -5-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 6 of 17




 1                                       Plaintiff Christopher Ziers
 2      25.     Plaintiff Ziers has never used the Uber app and has never driven for Uber.
 3      26.     Despite having no relationship with Uber, Uber repeatedly sent text messages to Mr.
 4 Ziers’s cellular phone. Mr. Ziers, for example, received text messages from the following numbers:

 5 (808) 419-7274, (617) 229-5264.

 6      27.     The unsolicited text messages Mr. Ziers received from these numbers all transmit an
 7 “Uber code” using different sentence structures and verbiage.

 8      28.     Plaintiff replied “STOP” and then received a text message that said “SMS from Uber is
 9 now disabled. To re-enable, reply START.” Plaintiff never replied “START,” but he nevertheless

10 continued to receive text messages from Uber.

11      29.     The below screenshots reflect some of these unsolicited messages and Mr. Ziers’s

12 responses:

13

14

15

16

17

18

19

20

21

22

23

24

25      30.     Uber’s unsolicited text messages were a nuisance that aggravated Mr. Ziers, wasted his

26 time, and invaded his privacy. The text messages interfered with Mr. Ziers’s use and enjoyment of

27
                                            -6-
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                CASE NO. 4:18-cv-02931-HSG
                 Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 7 of 17




 1 his cell phone by occupying his phone’s memory and storage and by consuming its battery life. The

 2 messages contributed to wear and tear of his phone’s hardware and software components and

 3 resulted in loss of value by appropriating cellular minutes and data. The aggravation was made

 4 worse by the fact that Mr. Ziers was unable to get the text messages to stop despite stop requests that

 5 Uber’s automated system acknowledged but failed to honor or process.

 6                                     COMMON FACTUAL ALLEGATIONS
 7         31.       Uber or its agent owns the telephone numbers used to send the text messages described
 8 herein. Uber did not send these text messages for any emergency purpose.

 9         32.       Uber, or a third-party acting on its behalf, has sent substantively identical unsolicited text
10 messages to the cellular telephone numbers of consumers nationwide that have never had any

11 relationship with Uber and/or that have expressly told Uber to stop texting. In fact, consumer

12 complaints about Uber’s unsolicited text messages abound:

13                  “Uber code. Never used uber. Never requested.”1
14                  “Said it was an Uber code which I DO NOT HAVE!!! It was a text message”2
15                  “Also received a confirmation code at random”3

16                  “Even when I replied “STOP” and got a message saying I would get no more messages

17                   five minutes later and I’ll receive a text with a new Uber code.”4

18         33.       Uber authorized the use of its trade name, controlled the content of the messages, and

19 knew of, but failed to stop, the transmission of these text messages.

20         34.       In sending the unsolicited text messages at issue, Uber utilized its dialing system, which

21 qualifies as an ATDS under the TCPA because it is hardware and/or software with the capacity to

22
     1
23       https://800notes.com/Phone.aspx/1-909-341-1745

24   2
         http://www.whosphoneis.info/phone/909-341-1745

25   3
         https://whocallsme.com/Phone-Number.aspx/9093411745
26   4
         http://spyoncaller.net/9093411745
27
                                                 -7-
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     CASE NO. 4:18-cv-02931-HSG
                 Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 8 of 17




 1 store or produce cellular telephone numbers to be called, using a random or sequential number

 2 generator.

 3         35.      The use of an ATDS is evident from the circumstances surrounding the text messages,
 4 including the ability to trigger automated responses by replying with various code-words (including

 5 re-starting the messages) and the messages’ autogenerated and generic content. That substantively

 6 identical texts were sent to multiple recipients, and that they were sent from a telephone number

 7 associated with a landline or VOIP, is also consistent with the use of an automatic telephone dialing

 8 system to send text messages.5

 9         36.      Uber continues to send unauthorized SMS messages to cellular subscribers who have
10 expressly “opted-out” or requested not to receive text messages by responding “STOP” or with

11 similar commands.

12         37.      Each text message sent to a cellular subscriber after the subscriber requested not to

13 receive text messages by responding “STOP” or with similar commands was sent knowingly or

14 willfully.

15         38.      Companies must provide an opt-out mechanism in their text messages and that—at

16 most—a single text may be sent after the consumer exercises his/her right to opt out confirming the

17 opt out. Notwithstanding this authority, Defendant fails to honor requests by consumers to opt-out or

18 unsubscribe to the SMS text messages. Defendant, therefore, knows or acts in conscious disregard of

19 the fact that its SMS text messages to these cellular subscribers are unauthorized.

20                                                 Class Allegations

21         39.      Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a), (b)(2),

22 and (b)(3) as a representative of the following classes:

23               Autodialed No Consent Class: Each person in the United States who (1) on or after
                 May 18, 2014; (2) received at least one non-emergency text message on his or her
24               cellular phone; (3) from Defendant or a third party acting on behalf of Defendant; (4)
                 which was sent using the same dialing system or systems used to send the text messages
25

26   5
         E.g., https://whocalld.com/+19093411745 (last visited May 16, 2018).
27
                                                 -8-
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 9 of 17



              sent to the named Plaintiffs in this case; and (5) for whom Defendant (a) has no record
 1
              of prior express consent, or (b) claims it obtained prior express consent in the same
 2            manner as Defendant purports to have obtained prior express consent to send text
              messages to Plaintiffs.
 3
              Replied Stop Class: Each person in the United States who (1) on or after May 18,
 4            2014; (2) received at least one non-emergency text message on his or her cellular
              telephone; (3) from Defendant or a third party acting on behalf of Defendant; (4) which
 5            was sent using the same dialing system or systems used to send the text messages sent
              to the named Plaintiffs in this case; and who (5) replied to the text message with the
 6            words “stop,” “end,” “cancel,” or similar language; and (6) thereafter received at least
              one additional text message to the same cellular telephone number other than a single
 7
              text message confirming the opt-out request.
 8
        40.      Excluded from the Classes are Defendant, its employees, agents and assigns, and any
 9
     members of the judiciary to whom this case is assigned, their respective court staff, and the parties’
10
     counsel in this litigation. Members of the above-defined Classes can be identified through
11
     Defendant’s records and other objective criteria. Plaintiffs reserve the right to amend the class
12
     definitions following an appropriate period of discovery.
13
        41.      Numerosity: The exact sizes of the Classes are unknown and unavailable to Plaintiffs at
14
     this time, but Plaintiffs believe there are (at least) thousands of class members. This allegation is
15
     likely to have evidentiary support after a reasonable opportunity for further investigation or
16
     discovery. This allegation is based, at least in part, on the following information: (1) other
17
     consumers have lodged complaints online about receiving the same unwanted text messages from
18
     Defendant, and (2) the purpose of automated dialers is to call or text message numerous persons in a
19
     short amount of time.
20
        42.      The alleged size and geographic dispersal of the Classes makes joinder of all Class
21
     members impossible and impractical.
22
        43.      Typicality: Plaintiffs’ claims are typical of the claims of the Class members in that
23
     Plaintiffs, like all Class members, have been injured by Defendant’s uniform misconduct directed
24
     toward the general public—(i) the use of an automatic telephone dialing system to send text
25
     messages without the receiving party’s prior express consent to receive such messages, and (ii) the
26
     failure to honor “Stop” requests. Plaintiffs and Class members sustained the same types of damages
27
                                              -9-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 10 of 17




 1 and harm as a result of Defendant’s uniform wrongful conduct.

 2      44.     Commonality and Predominance: Common questions of law and fact exist with regard
 3 to each of the claims and predominate over questions affecting only individual Class members.

 4 Questions common to the Class include:

 5                 a)      Whether the text messages were sent using an automatic telephone dialing
 6 system;

 7                 b)      Whether Defendant sent the text messages without the consent of Plaintiffs
 8 and Class members;

 9                 c)      Whether Defendant sent text messages after Plaintiffs and Class members
10 requested that Defendant cease sending text messages using “Stop” or similar commands;

11                 d)      Whether Defendant’s conduct was knowing or willful;

12                 e)      Whether Plaintiffs and Class members were damaged by receiving

13 Defendant’s text messages, and the extent of those damages; and

14                 f)      Whether Defendant should be enjoined from engaging in such conduct in the

15 future.

16      45.     Adequacy of Representation: Plaintiffs will fairly and adequately represent and protect

17 the interests of the Classes and have retained counsel competent and experienced in complex class

18 actions. Plaintiffs do not have interests antagonistic to those of the Classes, and Defendant has no

19 defenses unique to the named Plaintiffs.

20      46.     Superiority: A class action is superior to other available methods for the fair and

21 efficient adjudication of this controversy. Because the amount of each individual Class member’s

22 claim is small relative to the complexity of the litigation, and because of Defendant’s financial

23 resources, Class members are unlikely to pursue legal redress individually for the violations detailed

24 in this complaint. Class-wide damages are essential to induce Defendant to comply with Federal law.

25 Individualized litigation would significantly increase the delay and expense to all parties and to the

26 Court and would create the potential for inconsistent and contradictory rulings. By contrast, a class

27
                                           -10-
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 11 of 17




 1 action presents fewer management difficulties, allows claims to be heard which would otherwise go

 2 unheard because of the expense of bringing individual lawsuits, and provides the benefits of

 3 adjudication, economies of scale, and comprehensive supervision by a single court.

 4      47.     Class certification is also appropriate under Rule 23(b)(2) because Defendant has acted
 5 and refused to act on grounds that apply generally to the Classes such that final injunctive and/or

 6 declaratory relief is warranted with respect to the Classes as a whole.

 7                                    FIRST CAUSE OF ACTION
 8                                     Violation of 47 U.S.C. § 227
                      (On Behalf of Plaintiffs and the Autodialed No Consent Class)
 9
        48.     Plaintiffs incorporate the above allegations by reference.
10
        49.     Defendant and/or its agents transmitted text messages to cellular telephone numbers
11
     belonging to Plaintiffs and Class members using equipment that had the capacity to store or produce
12
     telephone numbers to be called using a random or sequential number generator, and/or receive and
13
     store lists of phone numbers, and to dial such numbers, en masse, without human intervention.
14
        50.     The text messages were sent without the prior express consent of Plaintiffs and Class
15
     members.
16
        51.     Defendant, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a result, under 47
17
     U.S.C. § 227(b)(3)(B), Plaintiffs and Class members are entitled to a minimum of $500.00 in
18
     damages for each violation. In the event that the Court determines that Defendant’s conduct was
19
     willful or knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages
20
     recoverable by Plaintiffs and Class members.
21
        52.     Plaintiffs and Class members are also entitled to and seek injunctive relief prohibiting
22
     future violations of the TCPA together with corresponding declaratory relief.
23                                     SECOND CAUSE OF ACTION
24               Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
                              (On behalf of Plaintiffs and the Replied Stop Class)
25
        53.     Plaintiffs incorporate the above allegations by reference.
26

27
                                           -11-
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 12 of 17




 1      54.     Defendant sent unsolicited text messages to cellular phones belonging to Plaintiffs and
 2 the members of the Replied Stop Class after the recipients of these text messages informed

 3 Defendant that they no longer wished to receive text messages from Defendant.

 4      55.     Defendant sent the text messages using equipment that had the capacity to store or
 5 produce telephone numbers to be called using a random or sequential number generator, and/or

 6 receive and store lists of phone numbers, and to dial such numbers, en masse, without human

 7 intervention.

 8      56.     The text messages to Plaintiffs and the Replied Stop Class were sent after any alleged
 9 consent had been expressly revoked by responding with an opt-out request, such as STOP, END,

10 CANCEL, or similar language.

11      57.     Defendant’s opt-out mechanism does not work. Rather than restrict the re-transmission of
12 text messages only to consumers who reply “Start” as indicated by Uber, Uber sends or causes to be

13 sent Uber Code text messages to consumers who never replied “Start.”

14      58.     Defendant’s supposed opt-out mechanism, moreover, is not cost free. It requires the
15 transmission of data from the user’s cell phone that results in a reduction of the user’s allowable

16 data.

17      59.     Defendant, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of Defendant’s
18 unlawful conduct, Plaintiffs and the other members of the Replied Stop Class are each entitled to a

19 minimum of $500.00 in damages for each violation, together with appropriate injunctive and

20 declaratory relief.

21      60.     Defendant’s conduct was knowing or willful. Defendant confirmed that it received the
22 opt-out requests but nevertheless continued to text Plaintiffs and Replied Stop Class members. Thus,

23 in the event that the Court determines that Defendant’s conduct was willful or knowing, it may,

24 under section 227(b)(3)(C), treble the amount of statutory damages recoverable by Plaintiff and the

25 other members of the Class.

26

27
                                            -12-
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 CASE NO. 4:18-cv-02931-HSG
              Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 13 of 17



                                       THIRD CAUSE OF ACTION
 1
            (Violation of California’s Business & Professions Code §§ 17200, et seq. (the “UCL”))
 2         (On Behalf of Plaintiffs, the Autodialed No Consent Class, and the Replied Stop Class)

 3      61.     Plaintiffs incorporate the above allegations by reference.

 4      62.     The UCL proscribes “any unlawful, unfair or fraudulent business act or practice.” Cal.

 5 Bus. & Prof. Code § 17200.

 6      63.     A business practice is “unlawful” under the UCL if it violates any other law or regulation.

 7      64.     Defendant’s text messaging business practices described above are unlawful because they

 8 violate the TCPA and its implementing regulations.

 9      65.     Plaintiffs and the general public have been injured by Uber’s violations of the UCL,

10 including through the aggravation and invasions of privacy that result from the receipt of the text

11 messages. The text messages also interfered with Plaintiffs’ and Class members’ enjoyment of their

12 phones by occupying their phones’ memory and storage and degrading their phones’ battery life.

13      66.     The pervasiveness of Defendant’s UCL violations, the absence of a relationship between

14 Defendant and the consumers that receive its texts, and the fact the Defendant’s UCL violations

15 continued after the filing of the first complaint in this matter, demonstrate that there is an ongoing

16 threat of future injury to the general public.

17      67.     Defendant’s conduct described throughout this Amended Class Action Complaint,

18 including all major decisions, occurred in and emanated from California. There are no issues of state

19 law that would interfere with application of California state law to a nationwide class or classes as

20 described herein.

21      68.     As such, Plaintiffs request that the Court enjoin Defendant from continuing to violate the

22 UCL and from violating the UCL in the future. Otherwise, Plaintiffs and the general public may be

23 irreparably harmed and denied an effective remedy.

24      69.     Plaintiffs further seek reasonable attorneys’ fees and costs under applicable law,

25 including California Code of Civil Procedure section 1021.5.

26

27
                                            -13-
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 CASE NO. 4:18-cv-02931-HSG
             Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 14 of 17




 1                                            PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiffs, individually and on behalf of the Classes, pray for the following
 3 relief:

 4      a)       An order certifying this case as a class action on behalf of the Classes defined above, and
 5 appointing Plaintiffs as the representatives of the Classes and their counsel as Class Counsel;

 6      b)       An injunction, together with appropriate declaratory relief, requiring Defendant to cease
 7 all unsolicited text messaging activity described herein, and to otherwise protect the interests of the

 8 general public;

 9      c)       An injunction, together with appropriate declaratory relief, prohibiting Defendant from
10 using, or contracting the use of, an automatic telephone dialing system without obtaining recipients’

11 consent to receive calls or text messages made with such equipment;

12      d)       An injunction, together with appropriate declaratory relief, prohibiting Defendant from

13 continuing to send text messages to persons who have opted-out by replying “stop” or with similar

14 commands, and who have not subsequently opted-in by responding “start.”

15      e)       $500 in statutory damages for each and every text message that Defendant or its agent

16 negligently sent in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

17      f)       $1,500 in statutory damages for each and every text message that Defendant or its agent

18 willfully or knowingly sent in violation of 47 U.S.C. § 227(b)(1) of the TCPA; and

19      g)       Such further and other relief as the Court deems just and proper.

20                                           JURY TRIAL DEMAND

21           Plaintiffs request a trial by jury.

22 Dated: July 5, 2019.

23                                            By:   /s/ Simon S. Grille
                                                    Daniel C. Girard (State Bar No. 114826)
24                                                  Angelica M. Ornelas (State Bar No. 285929)
                                                    Simon S. Grille (State Bar No. 294914)
25
                                                    GIRARD SHARP LLLP
26                                                  601 California Street, Suite 1400
                                                    San Francisco, California 94108
27
                                            -14-
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 CASE NO. 4:18-cv-02931-HSG
     Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 15 of 17



                                  Telephone: (415) 981-4800
 1
                                  Facsimile: (415) 981-4800
 2                                Email: dgirard@girardsharp.com
                                  Email: aornelas@ girardsharp.com
 3                                Email: sgrille@girardsharp.com
 4                                Avi R. Kaufman (pro hac vice)
                                  Kaufman P.A.
 5                                400 NW 26th Street
                                  Miami, Florida 33127
 6                                Telephone: (305) 469-5881
                                  Email: kaufman@kaufmanpa.com
 7
                                  Steven L. Woodrow (pro hac vice)
 8                                swoodrow@woodrowpeluso.com
 9                                Patrick H. Peluso (pro hac vice)
                                  ppeluso@woodrowpeluso.com
10                                Taylor Smith (pro hac vice)
                                  tsmith@woodrowpeluso.com
11                                Woodrow & Peluso, LLC
                                  3900 East Mexico Ave., Suite 300
12                                Denver, Colorado 80210
13                                Telephone: (720) 213-0675
                                  Facsimile: (303) 927-0809
14
                                  Stefan Coleman (pro hac vice)
15                                Law Offices of Stefan Coleman, P.A.
                                  201 S. Biscayne Blvd, 28th Floor
16                                Miami, Fl 33131
                                  Telephone: (877) 333-9427
17                                Fax: (888) 498-8946
                                  Email: law@stefancoleman.com
18
                                  David S. Ratner, Esq.
19                                David Ratner Law Firm, LLP
                                  33 Julianne Court
20                                Walnut Creek, CA 94595
                                  Telephone: (917) 900-2868
21                                Facsimile: (925) 891-3818
                                  Email: david@davidratnerlawfirm.com
22
                                  Richard T. Drury (SBN 163559)
23                                richard@lozeaudrury.com
                                  Rebecca Davis (SBN 271662)
24                                rebecca@lozeaudrury.com
                                  Lozeau Drury LP
25
                                  410 12th Street, Suite 250
26                                Oakland, California 94607
                                  Tel: 510-836-4200
27
                                  -15-
28       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                       CASE NO. 4:18-cv-02931-HSG
     Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 16 of 17



                                  Fax: 510-836-4205
 1

 2                                Attorneys for Plaintiffs

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                  -16-
28       FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                       CASE NO. 4:18-cv-02931-HSG
           Case 4:18-cv-02931-HSG Document 110 Filed 07/05/19 Page 17 of 17




 1                                    CERTIFICATE OF SERVICE
 2         I hereby certify that on July 5, 2019, I electronically filed the foregoing document using
 3 the CM/ECF system, which will send notification of such filing to all counsel of record registered in

 4 the CM/ECF system.
                                                                /s/ Simon S. Grille
 5
                                                                Simon S. Grille
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           -17-
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                CASE NO. 4:18-cv-02931-HSG
